DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/24/2020.
Applicant’s election without traverse of Group I, Claims 1-10 and 17-20 in the reply filed on 12/24/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited that the front edge forms a central aperture and front edge extending from the first lower arm to the second lower arm, however Claim 6 recited 
Claim 19 also claimed that the connector position assurance member forms a "T" shaped aperture disposed below the central aperture, whereas Claim 17 is claimed that a central aperture is formed by the pair of lower arms, the rear upright portion, and the front edge. Therefore it is not clear how the "T" shaped aperture disposed below the central aperture. Claim 20, a dependent of claim 17; line 3 recited “a rear upright portion” which is redundant because Claim 17; line 5 also recited the feature of “a rear upright portion”.  
Accordingly the boundaries of the claims are not reasonably clear and language in the claims is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey, US 2003/0171027, in view of JABRANE, US 2017/0207575.
Regarding claim 1, Shuey discloses; a connector position assurance member, comprising: 													a first upper arm (attached Fig. 6; left 149); 							a first lower arm (attached Fig. 6; left 134); 							a second upper arm (attached Fig. 6; right 149); 						a second lower arm (attached Fig. 6; right 134); 						a front edge (attached Fig. 6; 140); and 								a central beam (attached Fig. 6; 124) being flexible and having a front tip (attached Fig. 6; 126). 

    PNG
    media_image1.png
    1078
    974
    media_image1.png
    Greyscale


       	Shuey substantially discloses the invention of connector position assurance device having front edge and an aperture between side beams but is silent about front edge extending from the first lower arm to the second lower arm and the front edge forms a central aperture. However JABRANE teaches about a connector position assurance (CPA) member having front edge extending from the first lower arm to the second lower arm (Fig. 43 and ¶ 0234; front edge 502 extending from the lower end of 
    PNG
    media_image2.png
    568
    627
    media_image2.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shuey by providing front edge extending from the first lower arm to the second lower arm and the front edge forms a central aperture, as taught by JABRANE, to provide a connector position assurance (CPA) member for assuring the engagement of the male connector assembly with the female connector assembly (¶ 0004). 
Regarding claim 2, Shuey discloses; a housing (Fig. 7-8; housing 24 is configured to receive the CPA 26) is configured to receive the connector position 
Regarding claim 3, Shuey discloses; a housing (Fig. 7-8; housing 24 is configured to receive the CPA 26) is configured to receive the connector position assurance member, and										the front edge is configured to engage with a protrusion (Fig. 5-8 and ¶ 0040; 140 engages a protrusion part 78 of the housing 24) of the housing.
Regarding claim 4, Shuey discloses; a housing (Fig. 7-8; housing 24 is configured to receive the CPA 26) is configured to receive the connector position assurance member,											the front tip is configured to engage (Fig. 6-8 and ¶ 0043; bump 126 engages latch retention bump 44) with a connector latch of the housing.
Regarding claim 5, Shuey discloses; the first upper arm (attached Fig. 6; left 149) has a first surface (attached Fig. 6; 150 of left 149), the first upper aperture has a first 
Regarding claim 7, Shuey discloses; a housing (Fig. 7-8; housing 24 is configured to receive the CPA 26) is configured to receive the connector position assurance member,											the front edge is configured to engage (Fig. 5-8 and ¶ 0040; 140 engages a protrusion part 78 of the housing 24) with a protrusion of the housing when the connector position assurance member is in a preset position (Fig. 7; CPA bump 126 in preset position), and the front edge is configured to be spaced apart from the protrusion of the housing when the connector position assurance member is in a set position (Fig. 8; CPA bump 126 in set position).
Regarding claim 8, Shuey discloses; a housing (Fig. 7-8; housing 24 is configured to receive the CPA 26) is configured to receive the connector position assurance member,											the front tip is configured to engage (Fig. 6-8 and ¶ 0043; bump 126 engages latch retention bump 44) with a first side of a connector latch of the housing when the connector position assurance member is in a preset position (Fig. 7; CPA bump 126 in preset position), and the front tip is configured to engage with a second side of the connector latch of the housing when the connector position assurance member is in a set position (Fig. 8; CPA bump 126 in set position).
Regarding claim 9, Shuey discloses; at least one wing (Fig. 6-8 and ¶ 0043; bump 126 has wing on both side) on a side of the front tip, wherein 			
Regarding claim 10, Shuey discloses; the front tip is configured to engage (Fig. 6-8 and ¶ 0043; bump 126 engages latch retention bump 44) with a connector latch of the housing, and the engagement of the at least one wing (Fig. 6-8 and ¶ 0043; bump 126 has wing on both side and engages latch retention bump 44) with the latch beam prevents the front tip from moving above the connector latch.
Regarding claims 17 and 18, Shuey discloses in claim 17; a connector position assurance member, comprising: a pair of upper arms (attached Fig. 6; left and right 149); 													a pair of lower arms including a first lower arm and a second lower arm; (attached Fig. 6; left and right 134); 								a rear upright portion (attached Fig. 6; back 156); and 						a front edge (attached Fig. 6; 140), wherein an aperture (attached Fig. 6) is 
    PNG
    media_image1.png
    1078
    974
    media_image1.png
    Greyscale

Regarding claim 18, Shuey discloses; a central beam (attached Fig. 6; 124) disposed at the aperture (attached Fig. 6); and 							a front tip (attached Fig. 6; 126) being formed on the central beam.


    PNG
    media_image2.png
    568
    627
    media_image2.png
    Greyscale
															
Regarding claim 20, Shuey discloses; a rear upright portion (attached Fig. 6; back 156), wherein the pair of lower arms (attached Fig. 6; left and right 134) extend a first distance from the rear upright portion, the pair of upper arms (attached Fig. 6; left and right 149) extend a second distance from the rear upright portion, and the first distance is larger (attached Fig. 6; distance extend 134 from 156 is larger than distance extend 149 from 154) than the second distance. 
    PNG
    media_image3.png
    736
    624
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument about independent claims 1 and 17, new 103 rejection, Shuey in view of JABRANE has been applied, please see the rejection above.  Note the Plazio reference is no longer applied.

Allowable Subject Matter
Claims 6 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/AZM A PARVEZ/Examiner, Art Unit 3729               

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729